ORDER
PURSUANT to its orders dated 21 and 23 April 1992, allowing plaintiffs’ petition for writ of certiorari to review and determine only the question whether the Court of Appeals’ decision made 12 March 1992 to issue its writ of supersedeas should be affirmed or reversed, the Court, upon consideration of the plaintiffs’ petition with attachments thereto and the defendant’s response, determines said decision should be reversed. Accordingly, the writ of supersedeas of the Court of Appeals issued 12 March 1992 temporarily staying the 14 February 1992 order of the North Carolina Utilities Commission is hereby vacated.
*382Done by the Court in Conference this the 7th day of May 1992.
Lake, J.
For the Court